Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-8 are pending in this application.
Claims 1-8 have been rejected. 

Claim Rejections -35 USC §103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.	Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098286 in view of  NPL Kim et al. (  KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. ( Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613–618) in view of NPL Pan Z et al. (in CN 101371880 , Abstract) and in view of NPL Park H et al. (Abstract of KR 2003048370). 

6.	Regarding claim 1, Koike et al. discloses that seasoning prepared can be used for sashimi ([0158]) and seasoning comprises preservatives, antioxidants, herb etc. ([0090]).
Koike et al. is silent about specific ingredients and their amounts in bio-preservatives used to prepare sashimi. 
Koike et al. is silent about Fagopyrum tartaricum and its amount. 
NPL Kim et al. discloses that Fagopyrum tartaricum has the antibacterial property (at least in Abstract) and therefore, serves as bio preservative agent. NPL Kim W-Y et al. also discloses that the amount can be very broad from 0.001 to 99.99 wt.%  Fagopyrum tartaricum is in 0.001 to 99.99 wt.% of food composition (paragraph 32) and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([0090], [0158]) with the teaching of NPL Kim et al. to include Fagopyrum tartaricum  having antibacterial property (at least in Abstract). 
	Koike et al. is silent about Oscheckia chinensis and its amount.
(i) NPL Su et al. discloses the presence of antioxidants including gallic acid, gallate etc. are in Oscheckia chinensis (At least in Abstract). Therefore, it also serves as natural biopreservative agent at the level of protecting oxidation sensitive components in food composition.
	(iii) NPL Thomas et al. discloses that Gallic acid containing composition serves as flavor enhancer (at least in Abstract and claims of NPL Thomas et al.) 
NPL Syiem D et al. discloses that Osbechia chinensis is used as anti-hyperglycemic agent (Abstract).  It is to be noted that NPL Su et al. that Osbeckia chinensis extract has antioxidant property due to the presence of tannin, gallic acid, gallate etc. (Abstract). 
NPL Pan Z et al. discloses that Osbechia chinensis can be used in an amount from 6-8 parts by weight without any toxicity (at least in Abstract).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to include  Osbeckia chinensis in the food composition in order to serve as antioxidant as disclosed by NPL Su et al. (Abstract of NPL Su et al.), and the presence of gallic acid, gallate serve as flavor enhancer as Osbechia chinensis is used as anti-hyperglycemic agent as taught by NPL Syiem D et al. (Abstract) and therefore, this antioxidant property containing biological herb in addition to its natural antioxidant property and it can be used in an amount from 6-8 parts by weight without any toxicity as taught by NPL Pan et al. (at least in Abstract).
Koike et al. is silent about mint and its amount.
Regarding mint, NPL Park HJ et al. discloses that mint is used from 0.1-10 parts by weight of the preservative composition. It is known that mint has its own flavor and also has pleasant cooling effect as disclosed by NPL Makoto et al.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. ([0090], [0158]) with the teaching of NPL Park HJ et al. because mint is used from 0.1-10 parts by weight of the preservative composition. 

7.	Claims 2- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. US 20090098268 in view of NPL Kim et al. (KR 1505361 B1) in view of NPL Thomas et al. (JP 2006 238814 A) in view of NPL Su et al. (Phytochemistry 27(5): 1315-1318, 1988) in view of NPL Syiem et al. ( Pharmaceutical Biology, 2006, Vol. 44, No. 8, pp. 613–618) in view of NPL Pan Z et al. (in CN 101371880 , Abstract) and in view of NPL Park H et al. (Abstract of KR 2003048370) as applied to claim 1 and further in view of Sakai et al. US 2004/ /0161524 and further in view of NPL Icen et al. (in J of Supercritical fluids 55, 156-160, 2010) and in view of NPL ultrasonic extractor (copyright 1999-2008, last page and Under  “Effects of Ultrasonic Extraction under the Photo, Vikhu et al. 2011 which is used for motivation and is considered as prior art date) (  https://www.hielscher.com/ultrasonic-extraction-and-its-working-principle.htm)

8.	Regarding claim 2, Koike et al. is silent about the sequential steps of claim 2. 
 NPL Kim et al. discloses that Fagopyrum tartaricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29)  followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).
Regarding the alcohol extraction with ultrasonic extraction, NPL ultrasonic extraction teaches that the ultrasonic extractor provides better extraction because it helps to release phytochemicals from botanicals (at least on page 1, and page 4, Fig and below Fig description from Vilkhu et al. 2011 and copyright 1999-2021 is at the last page).
Regarding claim limitation of “supercritical carbon di oxide method”, Sakai et al. discloses that the extraction can be done using supercritical fluid carbon dioxide also ([0070]).  One of ordinary skill in the art would have been motivated to preliminary extract the ingredients from plant by alcohol extraction with ultrasonic vibration followed by the residual powder can be further extracted using combined supercritical carbon di oxide method” as disclosed by Sakai et al. because supercritical carbon di oxide provides the benefit of better and efficient leaching of the botanical component in a short time as disclosed by  NPL Icen et al. (at least on page 159 col 2 , the paragraph above “conclusion”). 

It is to be noted that after the second extraction with supercritical carbon di oxide at step of claim 2 (3), the solid can be heated further with water in order to have the adhered extracted material which adhered to the particles and also to have residual further extraction using water during agitation and under heating condition. Sakai et al. discloses that the step of extraction can be at any broad range of temperature from 20-90 degree C ([0073]). Therefore, this step is also optimizable by one of ordinary skill in the art.  
Regarding step 2 (4), as discussed above, NPL Kim et al. discloses that Fagopyrum tartaricum is extracted by using ethanol and also can include ultrasonic wave extraction (at least in paragraph 29) followed by filtering using filter paper (paragraph 30) followed by rotary vacuum evaporator to evaporate and concentrate (paragraph 30).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. (seasoning composition [0090]) to make extracted Fagopyrum tartaricum in order to use it as an antibacterial natural biopreservative in the seasoning composition. 
Koike et al. in view of NPL Kim et al. are silent about the step of making powdered Fagopyrum tartaricum as claimed in claim 2.
O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step.
It is to be noted that even if NPL Syiem D et al. discloses the method for O. chinensis, however, it is applicable to any herb plant.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Koike et al. in view of NPL Kim et al. to perform the steps of washing, drying, and to make powdered homogenized form of Fagopyrum tartaricum to be used for the next step of alcohol extraction step.
Regarding the phrase “passing through 20-30 mesh”, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired. 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 

9.	Regarding claim 5, NPL Syiem D et al. discloses that the O. chinensis was washed, dried, powdered homogenized to make powder form prior to alcohol extraction step. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Koike et al. in view of Sakai et al. to include the teaching of NPL Syiem, D et al. in order to perform the steps of washed, dried, powdered homogenized in order to make powder form to make ready for the next step of alcohol extraction. 
Regarding the phrase “passing through 20-30 mesh”, it is to be noted that it is within the skill of one of ordinary skill in the art to decide what type of powdered particle size is desired. 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of particle size in modified Koike et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired particle size.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Even if NPL Syiem D et al. is silent about the sequential steps to extract O. chinensis, however,  Sakai et al. also  discloses that the plants in powder form can be 
Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by NPL Kim et al. for the extraction of Fagopyrum tartaricum 
It is also to be noted that it is within the skill of one of ordinary skill in the art to use the disclosed teaching of an approximate ratio in order to optimize the amount based on the individual plant to be extracted in order to have good extraction as will be evaluated by better amount of extracted botanicals. 

10.	Regarding claim 7, it is to be noted that Sakai et al. discloses the method is applicable in general to plant powders. NPL Park et al. also discloses that mint containing herbs can be ethanol extracted and the ethanol extract can be used in the  preservative composition  (at least in [0061], [0052]). Therefore, one of ordinary skill in the art would have been motivated to use the common steps as disclosed by Sakai et al., NPL Syiem D et al.  NPL Park et al. , and  NPL Kim et al. are applicable for mint plant extraction also as discussed for claims 2,5 above. 

11.	Regarding claims 2, 5, 7, however, the duration of extraction, time, temperature as claimed in claims 2, 5, 7 are variables and depend on type of plant, amount of plant powder to be extracted etc. therefore it is considered as Result Effective Variable.

It is also to be noted that even if it is not disclosed 5-10 parts by weight of Fagopyrum tartaricum to 60-80 parts by weight of ethanol as claimed in claim 2 (2), and  2-3 parts by weight of O. chinensis to 50-60 parts by weight of ethanol as claimed in claim 5 (2), and 3-5 parts by weight mint to 70-80 parts by weight of ethanol, as claimed in claim 7 (2), however, the ratio is an approximate value and can be optimized by one of ordinary skill in the art  for the better extraction. 


12.	Regarding claims 3, 6, 8, mass fraction of the ethanol, it is to be noted that NPL Kim et al. discloses broadly water, C1-C6 alcohol etc. can be considered as solvents to extract Fagopyrum tartaricum ( paragraph 14, Under Technical Solution).  Sakai et al. discloses aqueous ethanol ([0028], [0038]) and can be 30%, 40% ethanol (at least in Example 2, [0127], Example 5 [0140] etc.)  50% ethanol which overlaps the mass fraction of the ethanol solution 40-50% as claimed in claims 3, 6, 8.


Absent showing of unexpected results, the specific amount of temperature is not considered to confer patentability to the claims. As the extracted components are  variables that can be modified, among others, by adjusting the amount of specific time, temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time, temperature,  in  modified Koike et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired degree of extraction etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Conclusion
14.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792